DETAILED ACTION
Status of Claims
Claims 1-4, 11, and 15-16 are currently amended.
Claims 7 and 14 have been canceled.
Claims 1-6, 8-13, and 15-16 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 USC 112(a)
Applicant’s arguments and amendments, filed 03/09/2022, with respect to the 35 USC 112(a) rejections have been fully considered and are persuasive.  The 35 USC 112(a) rejections of 12/13/2021 has been withdrawn. 

35 USC 112(b)
Applicant’s arguments and amendments, filed 03/09/2022, with respect to the rejection(s) of claim(s) 1, 15, and 16 under 35 USC 112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in light of current amendments. See rejection below for more detail.
Applicant's arguments filed 03/09/2022 with respect to the 35 USC 112(b) rejection of claims 2-4 have been fully considered but they are not persuasive. With respect to claim 2, Applicant argues that the logic module would be known to one of ordinary skill in the art and points to Figs. 2 & 3. However, there is nothing in the figures nor in the Specification with respect to a logic module and what exactly it could be and how it would work to make the determining. While the Specification discloses modules in paragraphs [0008] and [0034], it does to describe something added into a website, not as something that facilitates some sort of determining and/or as a possible type of hardware or software. For at least these reasons, this limitation is still rejected under 35 USC 112(b). With respect to claims 3-4, Applicant argues that the amendments to claim 1 result in a clarification to the claimed subject matter. Examiner respectfully disagrees. It is still unclear what the rules may be and how they may be determined using markup language. The Specification does not help to further clarify this nor does claim 1. For at least these reasons, the rejection of claims 2-4 still remain.
Applicant’s arguments and amendments, filed 03/09/2022, with respect to the 35 USC 112(b) rejections of claims 7, 10-13, and 15 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of claims 7, 10-13, and 15 of 12/13/2021 has been withdrawn. 

35 USC 101
Applicant’s arguments and amendments, filed 03/09/2022, with respect to the 35 USC 101 rejection have been fully considered and are persuasive.  The 35 USC 101 rejection of 12/13/2021 has been withdrawn. Applicant’s arguments have been found persuasive. Specifically, the arguments on page 13 of Applicant’s Response. 

35 USC 103
Applicant’s arguments and amendments, filed 03/09/2022, with respect to the 35 USC 103 rejection have been fully considered and are persuasive.  The 35 USC 103 rejection of 12/13/2021 has been withdrawn. 

Claim Objections
Claims 1, 15, and 16 objected to because of the following informalities:  “receive data indication acceptance of the subscription offer”.  Appropriate correction is required. It appears that it should read “receive data indicating acceptance of the subscription offer” and will be interpreted by Examiner as such.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-13, and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 15, and 16, these claims recite throughout “a “subscription”, a “subscription offer”, and “subscription content.” It is unclear whether this is the same type of information with different names used interchangeably. Further the claim also discloses “the offer identifier being retrieved from a second server.” it is unclear whether the offer identifier is part of the subscription offer given that it is retrieved from the second server (where the subscription information seems to be coming from) OR whether it is an offer for the product itself (e.g., price of product from merchant for one time purchase). For at least these reasons, these limitations are vague and indefinite. Claims 2-6, 8-13, and 15 inherit the deficiencies noted in claim 1.

Regarding Claims 1, 15, and 16, these claims recite “invoking a controller script responsive to the web page load status indication to track activities associated with data representing a cart system”, “deploying a widget file to the web page configured as an API configured to facilitate presentation of a subscription offer”, “… receive data indication acceptance of the subscription offer at the first user interface”, and “injecting other data into the web page that includes the data associated with the product identifier, the other data associated with the product identifier configured to identify how to display the data into the web page using the cart system associated with the first server, whereby the other data is rendered with the web page to form a composite interface that is configured to simultaneously present a shopping cart integrated with product content and subscription content in the user interface…” These limitations are vague and indefinite. It is unclear whether the web page is a web page providing a user interface that has product information for sale on it that may be selected (“add to cart”) that also contains subscription offer information OR if it is a web page providing a user interface that is displaying a shopping cart integrated with both product content and subscription content. It appears as if there are two different web pages/interfaces being displayed. One in which the subscription offer is deployed in a widget field as an API and one in which there is a shopping cart including both product content and subscription content. Are they separate interfaces/web pages or the same interface/web page? Further, what is the web page load status indication tracking? Is it tracking a user traveling to a product listed for sale on a web page where a subscription offer may be deployed OR is it tracking whether an item has been added to a cart and may then supply subscription offer/content? For at least these reasons, these limitations are vague and indefinite.  Claims 2-6, 8-13, and 15 inherit the deficiencies noted in claim 1.

Regarding Claim 2, this limitation discloses “determining at a logic module…” It is unclear what a logic module is. The Specification is silent as to this type of module. For at least these reasons, this limitation is vague and indefinite.

Regarding Claim 3, this limitation discloses “using a processor to determine one or more rules associated with determining how to seamlessly inject the product content with the subscription content into the web page rendered using a markup language.” This limitation is vague and indefinite. It is unclear what the rules are. The Specification is silent as to what rules may be and how they may be determined using markup language. What is meant by “the web page rendered using a markup language”? For at least these reasons, this limitation is vague and indefinite.

Regarding Claim 4, this limitation discloses “calling a platform to invoke one or more rules to determine how to seamlessly inject into a web page the product content with the subscription content.” This limitation is vague and indefinite. It is unclear what the rules are. The Specification is silent as to what rules may be and how they may be determined using markup language. Is this web page the same or different than the web page disclosed in claim 1? For at least these reasons, this limitation is vague and indefinite.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “logic configured to….” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Allowable Subject Matter
Claims 1-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The following is a statement of reasons for the indication of allowable subject matter: 

The Examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as claimed. That is, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The combination of features as claimed would not be obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.

One piece of pertinent prior art is Walker et al. (US 7,251,617) disclosing generating script used to render a web page retrieved from a first server, invoking a controller script to request a widget file generated compositely to include one or more of an offer identifier, a session identifier, a merchant identifier, and the product identifier; calling a platform to determine whether a subscription is associated with a product identifier, generating markup language associated with the product identifier, injecting the data, other data, and further data into a composite interface. See at least col 3, lns 7-18, col 5, lns 55-60, col 8, lns 35-67, col 9, lns 4-14, col 11, lns 16-25, Fig. 3.  Another piece of pertinent prior art is Walker et al. (US 2002/0161670) disclosing receiving an input to request data associated with a product, render a web page including the data retrieved using a product identifier, invoking script to request widget file to include various information and using a cart system and render data in a composite interface that is configured to simultaneously present a shopping cart with product content and subscription content. See Fig. 15, paragraph [0042], [0049], [0051], [0084], [0101], [0128], [0131]. Another piece of pertinent prior art is Lowe et al. (US 2012/0036045) disclosing generating javascript used to render the web page. See paragraph [0065], [0122], [0128]. Another piece of pertinent prior art is NPL “Online Payment Gateways Used to Facilitate E-Commerce Transactions and Improve Risk Management”( Lowry, P., Wells, T., Moody, G., Humpherys, S., Online Payment Gateways Used To Facilitate E-Commerce Transactions And Improve Risk Management, January 2006, Communications of AIS, Volume 17, Article 6, pp. 1-49.) disclosing the advantages of using subscriptions for additional earned income potential in online shopping by essentially guaranteeing future transactions. See pps. 6-7. However, neither these cited references nor any others, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the noted features of applicant’s invention as the noted features amount to more than a predictable use of elements in the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861. The examiner can normally be reached Monday-Friday 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.B/Examiner, Art Unit 3684           

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625